UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-7405


JAMES HENRY CONLEY,

                Petitioner – Appellant,

          v.

RENOICE STANCIL,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-hc-02164-FL)


Submitted:   December 7, 2012             Decided:   December 21, 2012


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Henry Conley, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James     Henry      Conley     seeks      to    appeal        the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate       of   appealability.              28   U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue     absent       “a       substantial    showing         of     the    denial       of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating         that   reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El    v.    Cockrell,        537 U.S. 322,      336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,
529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Conley has not made the requisite showing.                             Accordingly, we

deny Conley’s motion to appoint counsel, deny a certificate of

appealability,         deny      leave   to    proceed     in       forma    pauperis,         and

dismiss the appeal.               We dispense with oral argument because the

facts    and    legal       contentions       are   adequately         presented         in    the

                                               2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3